       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 1 of 32



1       Kimberly Channick (#325089)                       Seth Meyer (pro hac vice
         kchannick@alexwalshlaw.com                       forthcoming)
2       WALSH LAW PLLC                                     sam@kellerlenkner.com
3       13428 Marcella Avenue, #203                       Alex Dravillas (pro hac vice
        Marina del Rey, CA 90292                          forthcoming)
4       Telephone: (310) 596-4545                          ajd@kellerlenkner.com
                                                          KELLER LENKNER LLC
5       Alex Walsh (pro hac vice forthcoming)             150 N. Riverside Plaza
         awalsh@alexwalshlaw.com                          Suite 4270
6
        WALSH LAW PLLC                                    Chicago, Illinois 60606
7       1050 Connecticut Ave, NW, Suite 500               Telephone: (312) 741-5220
        Washington D.C. 20036                             Fax: (312) 971-3502
8       Telephone: (213) 863-4276
        Fax: (202) 780-3678                               Warren Postman (#330869)
9                                                          wdp@kellerlenkner.com
10      David B. Byrne III (pro hac vice                  KELLER LENKNER LLC
        forthcoming)                                      1300 I Street, N.W., Suite
11       david.byrne@beasleyallen.com                      400E
        BEASLEY, ALLEN, CROW, METHVIN,                    Washington, D.C. 20005
12       PORTIS & MIKES, P.C.                             Telephone: (202) 918-1123
        218 Commerce Street                               Fax: (312) 971-3502
13
        Montgomery, Alabama 36104
14      Telephone: (334) 269-2343                         Attorneys for Plaintiffs

15
                              UNITED STATES DISTRICT COURT
16                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                                   )
18   JOHANNA DOMINGUEZ and                         )   Case Number:
     SHARRON MEIJER, individually and              )
19   on behalf of all others similarly situated,   )   CLASS ACTION COMPLAINT
20                                                 )
                                                   )
21                   Plaintiffs,                   )
                                                   )
22          vs.                                    )
                                                   )
23   JOHNSON & JOHNSON CONSUMER,                   )
24   INC.,                                         )      (Jury Trial Demanded)
                                                   )
25                                                 )
                     Defendant.                    )
26                                                 )
27                                                 )
                                                   )
28                                                 )

                                      CLASS ACTION COMPLAINT
        Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 2 of 32



1           Plaintiffs, Johanna Dominguez and Sharron Meijer (“Plaintiffs”), individually and on

2    behalf of all others similarly situated, bring this action against Defendant Johnson & Johnson

3    Consumer Inc. (“JJCI”), and in support thereof state as follows:

4                                           NATURE OF THE CASE

5           1.      This is a class action lawsuit brought by Plaintiffs and other similarly situated

6    purchasers of certain sunscreen products manufactured, marketed, distributed, and sold by JJCI

7    under the brand names “Aveeno” and “Neutrogena.”1 Recent independent scientific testing,

8    confirmed by JJCI through a massive nationwide recall, has revealed that several of JJCI’s

9    Neutrogena and Aveeno sunscreen products contain dangerous and unacceptable levels of

10   benzene, a known human carcinogen (hereinafter the “Products”).

11          2.      Each and every one of the Products has been marketed and sold as “sunscreen” by

12   JJCI through packaging and other advertising materials, as required by 21 C.F.R. § 201.327(b).

13          3.      Each and every one of the Products fails to include labeling indicating that the

14   Product may contain benzene as an active or inactive ingredient.

15          4.      The presence of benzene rendered the Products adulterated, misbranded, and

16   unlawful for sale. JJCI’s conduct with respect to the Products caused economic damages to

17   Plaintiffs and the putative Class. This suit is brought for injunctive relief and restitution of the

18   full purchase price of the Products.

19          5.      Benzene is a simple hydrocarbon, C6H6, often found in crude oil and most easily

20   identified by the smell associated with gasoline. It is used in industrial settings to make plastics,

21   resins, synthetic fibers, and rubber lubricants, as well as dyes, detergents, drugs, and pesticides.

22          6.      Benzene is classified as a human carcinogen by the United States Department of

23   Health and Health Services (“DHHS”). The World Health Organization (“WHO”) and the

24   International Agency for Research on Cancer (“IARC”) have concluded that benzene is a Group 1

25
            1
                JJCI is the manufacturer and/or distributor of the Products, and as of 2015, has succeeded
26
     to all the debts and liabilities of the Neutrogena brand and the Products. On information and belief,
27   JJCI has, and continues to, operate the Neutrogena brand from its offices in Los Angeles,
     California. Likewise, on information and belief, JJCI is liable for all claims related to Aveeno
28   products.
                                                         1
                                            CLASS ACTION COMPLAINT
        Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 3 of 32



1    compound, i.e. it is “carcinogenic to humans.”2

2           7.      Scientific studies have established that exposure to benzene can cause leukemia,

3    other blood and bone marrow disorders (including anemia), and a weakened immune system. In

4    addition, benzene has been linked to multiple myeloma and non-Hodgkin’s lymphoma.

5           8.      The Food and Drug Administration (“FDA”) classifies benzene as a Class 1

6    solvent, a group that encompasses materials that “should not be employed in the manufacture of

7    drug substances, excipients, and drug products because of their unacceptable toxicity or . . .

8    deleterious environmental effect.”3 In those limited cases where use of benzene is “unavoidable

9    in order to produce a drug product with a significant therapeutic advance,” the FDA has restricted

10   levels to 2 parts per million (“ppm”). In all other cases, no level of benzene is acceptable.

11          9.      The FDA regulates sunscreens to ensure they meet safety and effectiveness

12   standards. All products that claim to provide Broad Spectrum Sun Protection Factor (“SPF”)

13   protection, including the Products, are regulated as over-the-counter drugs, rather than as

14   cosmetics. 21 C.F.R. § 352, et seq. The FDA requires sunscreen manufacturers to subject their

15   products to certain testing before they are made available to any consumer. The FDA has also

16   identified those materials that qualify as acceptable active ingredients for products labeled as

17   sunscreen. Benzene is not one of those acceptable ingredients.

18          10.     The FDA’s regulations provide that an “over-the-counter sunscreen drug product

19   in a form suitable for topical administration is generally recognized as safe and effective and is

20   not misbranded if it meets” certain conditions. 21 C.F.R. § 352.1(a). Among other things, the

21   product must contain “only suitable inactive ingredients which are safe in the amounts

22   administered” and contains only listed active ingredients at levels “that do[] not exceed the

23   amount reasonably required to achieve [their] intended effect.” 21 C.F.R. § 330.1(h).

24
25
            2
               International Agency for Research on Cancer and World Health Organization, IARC
26   Monographs       on     the  Identification       of   Carcinogenic Hazards to    Humans
     (https://monographs.iarc.who.int/list-of-classifications)
27
            3
               Food and Drug Administration, Q3C – Tables and List Guidance for Industry (2017)
28   (https://www.fda.gov/media/71737/download)
                                                       2
                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 4 of 32



1           11.     Valisure is an independent pharmacy, registered with the FDA, whose scientists

2    analyze the safety of various consumer products. Recently, Valisure conducted a study on the

3    potential carcinogenicity of active ingredients in a variety of sunscreens and after sun products,

4    including numerous products manufactured, marketed, and sold by JJCI. These included:

5                  Ultra Sheer Weightless Sunscreen Spray, SPF 100+

6                  Ultra Sheer Weightless Sunscreen Spray, SPF 70

7                  Ultra Sheer Dry-Touch Water Resistant Sunscreen, SPF 70

8                  Ultra Sheer Body Mist Sunscreen Broad Spectrum, SPF 45

9                  Ultra Sheer Body Mist Sunscreen Broad Spectrum, SPF 30

10                 Invisible Daily Defense Body Sunscreen Broad Spectrum, SPF 60+

11                 CoolDry Sport Water-Resistant Sunscreen Spray, SPF 70

12                 CoolDry Sport Water-Resistant Sunscreen Spray, SPF 50

13                 Beach Defense Oil-Free Body Sunscreen Spray, SPF 100

14                 Beach Defense Spray Body Sunscreen, SPF 50

15          12.     During its study, Valisure detected high levels of benzene in several JJCI product

16   batches. In particular, Valisure identified benzene levels over 2 ppm in ten Neutrogena sunscreen

17   batches from five separate products lines. (See table below.) It identified benzene levels of up to

18   2 ppm in thirteen Neutrogena sunscreen batches from ten different product lines.4

19          13.     By way of reference, the National Institute for Occupational Safety and Health

20   (“NIOSH”) recommends protective equipment be worn by any worker expecting to be exposed to

21   benzene at concentrations of 0.1 ppm for over 10 hours or 1 ppm for 15 minutes.5 NIOSH lists

22
23
24
            4
25             Should discovery reveal additional sunscreen products that are affected by this action and
     Plaintiff reserve their right to include additional sunscreen products manufactured, sold, and
26   distributed by JJCI should discovery identify additional such products relevant to this action.
            5
27             Centers for Disease Control and Prevention. The National Institute for Occupational
     Safety        and        Health,       BENZENE:          Systemic         Agent       (2011)
28   (https://www.cdc.gov/niosh/ershdb/emergencyresponsecard_29750032.html)
                                                      3
                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 5 of 32



1    “skin absorption” as one way a person could be exposed to dangerous levels of benzene.6

2
3
4
5
6
7
8
9
10
11
12
13
14          14.     Valisure determined that benzene is not unavoidably present in the sunscreen
15   products. Indeed, many of the sunscreens that Valisure tested contained no benzene. Nor is
16   benzene’s presence in the products related to any known, let alone significant, therapeutic
17   advance. Benzene is not a listed active or inactive ingredient on the label of any of the Products,
18   and JJCI has never otherwise warned consumers that the Products may contain benzene.
19          15.     Products with avoidable levels of benzene do not “contain[] only suitable inactive
20   ingredients which are safe in the amounts administered” or contain only listed active ingredients
21   at levels “that do[] not exceed the amount reasonably required to achieve [their] intended effect.”
22   21 C.F.R. § 352.1(a); 21 C.F.R. § 330.1(e)(h).
23          16.     Accordingly, per FDA guidelines, any significant detection of benzene in the
24   Products should be deemed unacceptable.
25          17.     Valisure states that the presence of benzene in the Products may be the result of
26
            6
27             Centers for Disease Control and Prevention. The National Institute for Occupational
     Safety       and      Health      (NIOSH),        Benzene      (October        30,     2019)
28   (https://www.cdc.gov/niosh/npg/npgd0049.html)
                                                      4
                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 6 of 32



1    contamination. Valisure does not identify how this contamination could have occurred, but its

2    testing showed how readily detectable this dangerous contaminant is in the Products.

3           18.       As Valisure concluded, the presence of a known human carcinogen in the Products

4    is especially troubling as the Products are “widely recommended for the prevention of skin cancer

5    and regularly used by adults and children in large volumes.”7 Because “[s]unscreen products are

6    typically used in many times higher volume than standard drug products like tablets or capsules,”

7    “even a relatively low concentration limit can result in very high total exposure.”8 As one

8    researcher and clinician from Yale University has explained, “Considering that human skin has a

9    large total surface area (~1.85 m2), and that ~28.5 g of sunscreen is needed per application to

10   properly cover that skin surface, it follows then that there is not a safe level of benzene that can

11   exist in sunscreen products.”9

12          19.       To put this figure in context, at the FDA conditional restriction limit of 2 ppm for

13   benzene, 28.5 g of sunscreen would contain 57,000 ng of benzene in a single application which

14   may reasonably be used 4 times per day, therefore amounting to 228,000 ng of benzene exposure

15   per day. Other comparable carcinogens, such as N-Nitrosodimethylamine (“NDMA”), have

16   permissible daily intakes of around 96 ng. This means a sunscreen with a benzene detection of

17   6.26 ppm, such as JJCI’s Ultra Sheer Weightless Sunscreen Spray, SPF 100+, equates to

18   approximately 695,800 ng of benzene in one day or 7,248 times the limit for comparable

19   carcinogens.

20          20.       On May 25, 2021, Valisure filed a citizen petition with the FDA, detailing its

21   findings and asking the FDA to recall all batches of sunscreen products in which benzene was

22   detected, including all batches of Neutrogena products containing the carcinogen.

23          21.       As Valisure explained in its petition, the presence of benzene in the Products

24
25          7
             Light, Kucera, and Wu, Valisure Citizen Petition on Benzene in Sunscreen and After-sun
26   Care Products, p. 2 (May 24, 2021).
            8
                Id. at 16.
27
            9
             Email from Dr. Christopher Bunick, MD, PhD, Associate Professor of Dermatology at
28   Yale University, New Haven, CT to Valisure.
                                                        5
                                          CLASS ACTION COMPLAINT
        Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 7 of 32



1    renders them adulterated under Section 50110 of the Federal Drug and Cosmetics Act (“FDCA”)

2    and misbranded under Section 50211 of the FDCA, in violation of 21 U.S.C. § 351 and 21 U.S.C.

3    § 352, respectively. The Products are also misbranded under Cal. Health & Safety Code

4    § 111330 and N.Y. Educ. Law § 6802(13).

5            22.      Federal and analogous state law prohibits the manufacture, distribution, and

6    receipt of any misbranded or adulterated drug. See 21 U.S.C. § 331(a); Cal. Health & Safety

7    Code § 111440; N.Y. Educ. Law § 6811. Nonetheless, JJCI waited nearly two months before

8    removing the some of the Products from the market. Despite announcing a nationwide recall of

9    many aerosol Products on July 14, 2021,12 as of the date of this filing, JJCI continues to market,

10   sell, and profit from the Products using false and misleading statements regarding their safety.13

11           23.      Despite the Valisure petition’s extensive reporting on the presence of benzene in

12   its products, JJCI waited nearly two months to recall any of the Products or warn members of the

13   public of the risks to their health or safety.

14           24.      When JJCI finally did announce the presence of benzene in the Products, it also

15   revealed that not only had Neutrogena products been adulterated and mislabeled, but that benzene

16   was also present in at least the Aveeno brand Protect + Refresh aerosol sunscreen product line.

17           25.      Despite the Valisure petition’s extensive reporting on the presence of benzene in

18   its products, JJCI waited nearly two months before taking any action to remedy the mislabeling of

19
20
             10
21             Section 501(a)(2)(B) of the Federal Food, Drug, and Cosmetic Act provides that a drug
     (including a drug contained in a medicated feed) shall be deemed to be adulterated if the methods
22   used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do
     not conform to or are not operated or administered in conformity with current good manufacturing
23   practice to assure that such drug meets the requirement of the act as to safety and has the identity
24   and strength, and meets the quality and purity characteristics, which it purports or is represented to
     possess.
25           11
              Section 502(a) declares that a drug or device is misbranded if its labeling proves false or
26   misleading in any particular.
             12
                  https://www.neutrogena.com/sunscreen-recall.html
27
             13
                  To date, JJCI has made no recall of Ultra Sheer Dry-Touch Water Resistant Sunscreen
28   SPF 70.
                                                       6
                                           CLASS ACTION COMPLAINT
        Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 8 of 32



1    the Products.

2           26.       To date, JJCI has not explained why or how benzene is present in the Products, or

3    whether JJCI conducted testing that could and should have detected benzene.

4           27.       The revelation that the Products contain unacceptable levels of benzene, and are

5    therefore adulterated and misbranded, stands in stark contrast to JJCI’s long-standing branding,

6    marketing, and advertising strategy for Neutrogena and Aveeno products, including its sunscreen.

7    That strategy revolves around convincing consumers that the Products are safe and healthy.

8           28.       The packaging for the Products, as well Neutrogena’s website, have long

9    represented to consumers that the Products are “#1 Dermatologist Recommended.”14 The basis

10   for this representation, which clearly aims to portray the product as safe and healthy, is nowhere

11   specified on either the Products packaging or website. And the representation remains unchanged

12   even in the wake of Valisure’s discovery and citizen’s petition. Nowhere do Defendants explain

13   if or how dermatologists recommended the Products with knowledge that they contain benzene.

14   However, the Neutrogena website acknowledges that “[t]he strong relationship between

15   Neutrogena® Corporation and dermatologists gave the company an exceptional competitive

16   advantage.”15

17
18
19
20
21
22
23
24
25
26
            14
              https://www.neutrogena.com/the-bar/why
27   neutrogena.html?q=dermatologist%20recommended (last visited July 9, 2021)
28          15
                 Id. (last visited July 9, 2021).
                                                       7
                                            CLASS ACTION COMPLAINT
     Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 9 of 32



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        8
                              CLASS ACTION COMPLAINT
     Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 10 of 32



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         9
                              CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 11 of 32



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
            29.     Neutrogena also makes a point of associating the word “clean” with its Ultra Sheer
26
     product line, repeatedly noting in both its packaging and advertising that the product is “clean.”
27
     Ironically, in Valisure’s testing, Neutrogena’s Ultra Sheer products held four of the top five spots
28
                                                      10
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 12 of 32



1    in benzene ppm.

2
3
4
5
6
7
8
9
10          30.    The packaging for the Aveeno Products, meanwhile, represents to consumers that
11   the Aveeno Products have been “Dermatologist recommended for over 65 years.” The
12   representation remains unchanged even in the wake of Aveeno’s recall. Nowhere does JJCI
13   explain if or how dermatologists recommend the Products with knowledge that they contain
14   benzene.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  11
                                      CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 13 of 32



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19          31.     JJCI’s efforts to portray its sunscreens as clean and doctor approved extends to its
20   commercials as well. For example, commercials for Neutrogena Ultra Sheer, starring actress
21   Jennifer Garner, prominently display the representation, “#1 Dermatologist Recommended
22   Suncare.”16 In these commercials, Ms. Garner emphasizes the “clean” feel of the product and
23   deems it “the best for your skin.”17
24
25
            16
                Neutrogena Ultra Sheer Dry Touch TV Commercial Featuring Jennifer Garner
26   https://www.ispot.tv/ad/7ZH8/neutrogena-ultra-sheer-dry-touch-featuring-jennifer-garner (last
     visited July 13, 2021).
27
            17
               GRANDLARGETV, Neutrogena w/Jennifer Garner, YOUTUBE (Feb. 23, 2017)
28   https://www.youtube.com/watch?v=K55T4vbJa6Y
                                                     12
                                            CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 14 of 32



1             32.      Another commercial, advertising the Neutrogena Beach Defense line, features

2    children playing on a beach and happily being sprayed with Neutrogena sunscreen. The

3    commercial emphasizes that the product is the “sun care brand used most by dermatologists and

4    their families.” Smiling children appear as the word “families” is heard.18

5             33.      Neutrogena also touts itself as a “[l]eading the way” in product testing. The

6    company’s website has an entire page dedicated to its supposedly high product-testing standards;

7    among other claims, Neutrogena purports to “not only follow individual country regulations, but

8    also look to incorporate the best thinking and practices from top authorities for skincare products

9    around the world.” The webpage goes on to explain that the company “set[s] a high bar for using

10   ingredients. Our ingredients are screened for quality, manufacturing process, government

11   regulations, published research, and our own ingredient safety databases.” The company also

12   makes specific claims about it manufacturing process, emphasizing that “[s]afety goes beyond the

13   ingredients list,” with attention also paid to “how our ingredients are used, our manufacturing

14   safeguards, how the products are used, and testing requirements for our products.”19

15            34.      Neutrogena’s product testing webpage links to another JJCI webpage regarding the

16   company’s safety and care commitment. This webpage notes that, “Your safety is our priority.

17   That’s why our safety assessment process meets or exceeds industry and regulatory standards for

18   baby and beauty personal care products. It’s a process that never ends–we continually review our

19   product ingredients against the latest research and consumer feedback. We believe our process is

20   among the most rigorous in the world and is at the core of our Safety & Care Commitment.”20

21   The webpage goes on to state that “Our Safety & Care Commitment means that every product is

22   carefully reviewed and evaluated against internationally recognized standards.” The webpage

23
24            18
                Neutrogena Beach Defense TV Commercial, ‘More Protection. More Sun.’,
     https://www.ispot.tv/ad/OBGJ/neutrogena-beach-defense-more-protection-more-sun (last visited
25   July 13, 2021).
26            19
               Neutrogena Product Testing, https://www.neutrogena.com/producttesting.html (last
     visited July 13, 2021).
27
              20
                   Commitment, https://safetyandcarecommitment.com/commitment (last visited July 13,
28   2021).
                                                        13
                                           CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 15 of 32



1    then reiterates the tenants of product testing that appear on the Neutrogena website.21

2           35.        Aveeno’s website likewise aggressively markets its products as contributing to

3    consumers’ health and emphasizes that its products are comprised of ingredients from nature.

4    Aveeno’s “About Aveeno” webpage is replete with claims about the safety and supposedly

5    “natural” origins of its ingredients. For example, the webpage states “Healthy Skin, Naturally:

6    Nature fuels our healthy spirit, just like healthy skin fuels yours. We research and work with

7    scientists and dermatologists around the world to unlock the therapeutic power of nature’s most

8    restorative ingredients, giving you clinically-proven products that nurture and care for your skin,

9    so you can care for what’s most important in life.” The webpage goes on to explain that the

10   company was started based on two brothers’ belief that “nature holds the secret to human health”

11   and notes that since the creation of the brand, it has “published 70 years of clinical evidence

12   supporting the benefits of not just oat, but other natural ingredients.” Under the section about

13   Aveeno’s supposed “Commitment to Wellness,” the company notes when it comes to its

14   ingredients “‘Good enough’ is never good enough for Aveeno®. Our internal standards for safety

15   testing and ingredient quality far exceed those set by regulators around the world. . . . We think

16   about every element we use in every one of our products—where it came from, what it does and

17   how it impacts you and your skin. Only ingredients that pass our strict 5-step safety assurance

18   process are used.”22

19          36.        On Aveeno’s webpage dedicated to sun products, the company goes even further

20   to advertise its products as safe and healthy. The webpage notes “Soak Up The Sun Worry Free:

21   The best sun care leaves you feeling carefree. Aveeno’s powerful and hydrating sun protection

22   with broad spectrum SPF keeps your skin safe and healthy so you can enjoy sunny moments

23   without a single worry.”23

24          37.        Representations made on JJCI’s Neutrogena and Aveeno websites remain today,

25
26          21
                 Id.
27          22
                 About Aveeno, https://www.aveeno.com/about (last visited July 14, 2021).
28          23
                 https://www.aveeno.com/sun
                                                       14
                                           CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 16 of 32



1    despite the recall of their products, making no mention of Valisure’s findings. These

2    representations do not, and upon information and belief have never, explained whether or not

3    JJCI itself bothered to test its products for benzene and, if such testing did actually occur, what

4    the results were.

5           38.     In addition, the website for JJCI’s corporate parent, Johnson & Johnson, continues

6    to promote a wide variety of articles claiming that chemical sunscreens, like the Products, are

7    safe. For example, one webpage titled “The Science of Sunscreen: 3 Experts Tackle Common

8    Myths About Its Safety” notes that both mineral and chemical sunscreens “are considered safe

9    and effective, and have been used by consumers for decades.” The article quotes a Dr. Joshua

10   Zeichner as stating “[d]espite anecdotal reports questioning the safety of the ingredients in

11   sunscreen, there is no data that shows there is any harm to your health by using it.” The article

12   also notes a 2011 review of sunscreen ingredients, which “found that none were shown to have

13   toxicity in humans.”24 The referenced article, “Current Sunscreen Controversies: A Critical

14   Review” by Mark Burnett and Steven Wang, unsurprisingly did not examine the toxicity of

15   benzene.

16          39.     Other articles on the Johnson & Johnson website tout Neutrogena’s products as

17   essential to health, including, ironically, cancer prevention. For example, one article titled “8

18   Things We Learned From the New Neutrogena Documentary In the Sun,” notes that

19   “[p]revention [of melanoma] starts with sunscreen.”25 Another article titled “The ABCs and 123s

20   of Smart Summer Skin Care,” encourages readers to share the provided sunscreen facts and “have

21
22
            24
               Sunny Sea Gold, The Science of Sunscreen: 3 Experts Tackle Common Myths About Its
23   Safety, (May 20, 2019), https://www.jnj.com/health-and-wellness/sunscreen-safety-myths-experts-
     tackle-the-science-of-sun-protection; see also Krista Bennett DeMaio, 5 Things We Now Know
24
     About the Safety and Effectiveness of Sunscreen, (May 23, 2017), https://www.jnj.com/health-and-
25   wellness/5-things-we-now-know-about-safety-and-effectiveness-of-sunscreen               (noting     that
     “[s]unscreen is . . . safe to use” and that “[w]e’ve been using some of the[] ingredients [in sunscreen]
26   for 30 years with a proven safety record—and there’s much more evidence of benefit than harm”)
            25
27             Krista Bennett DeMaio, 8 Things We Learned From the New Neutrogena Documentary
     In the Sun, (May 18, 2021), https://www.jnj.com/health-and-wellness/sun-safety-facts-from-
28   neutrogena-documentary-in-the-sun
                                                       15
                                          CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 17 of 32



1    a safe, healthy summer!”26

2           40.     Neutrogena even created the “Choose Skin Health Movement,” which was

3    purportedly designed to “change the future of skin health and reduce the risk of skin cancer

4    through education, empowerment, and early detection.”27 Several celebrities filmed spots for the

5    campaign, including Jennifer Garner, Kristen Bell, and Kerry Washington. In the kick-off video

6    for the campaign, Ms. Garner emphasized the statistics on skin cancer and ended by stating that

7    she chooses “Neutrogena suncare because “[she] choose[s] skin health.”28 In another such video,

8    Garner states that she “wears Neutrogena Ultra Sheer 45 every day because” she chooses “skin

9    health.”29 This sunscreen is from the same product line as many of the products Valisure revealed

10   to be contaminated. In yet another video, Ms. Washington advises viewers to “[p]rotect yourself

11   and those you love. Choose skin health for a lifetime of healthy skin.”30

12          41.     JJCI’s failure to prevent the presence of benzene in the Products, and its continued

13   sale of these dangerous and illegal products, constitutes actionable fraud. As of the date of this

14   filing, JJCI continues to mislead and defraud consumers by making affirmative

15
16
            26
                 The ABCs and 123s of Smart Summer Skin Care, (June 15, 2016),
17   https://www.jnj.com/health-and-wellness/the-abcs-and-123s-of-smart-summer-skin-care. And the
     sunscreen-safety related articles do not stop there. See, e.g., Elizabeth Marglin, 6 Summer Sun
18
     Safety Tips From Seasoned Moms, (June 7. 2017), https://www.jnj.com/health-and-wellness/6-
19   summer-sun-safety-tips-from-seasoned-moms; Gigi Ross, Being Sun Smart for UV Safety Month,
     (July 19, 2013), https://www.jnj.com/our-company/being-sun-smart-for-uv-safety-month.
20          27
               Neutrogena is kicking off its 2016 Choose Skin Health Campaign, HAPPI (July 1, 2016),
21   https://www.happi.com/issues/2016-07-01/view_breaking-news/neutrogena-is-kicking-off-its-
     2016-choose-skin-health-campaign/
22          28
               Neutrogena, Jennifer Garner Shares Why You Should Join the #ChooseSkinHealth
23   Movement, YOUTUBE (May 21, 2014),
     https://www.youtube.com/watch?v=l1ep2dy4tS4&list=PLPA6DFZGPXhk7_EodvLLFRZRJK-
24   mTwojI&index=14
            29
25             Neutrogena, Jennifer Garner Shares Her Daily Sunscreen, YOUTUBE (May 22, 2014),
     https://www.youtube.com/watch?v=38AIdCY1evQ
26          30
               Neutrogena, Kerry Washington Gets Personal About Her Skin Health, YOUTUBE (July
27   22, 2015),
     https://www.youtube.com/watch?v=HokEk_1hwKI&list=PLPA6DFZGPXhk7_EodvLLFRZRJK
28   -mTwojI
                                                      16
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 18 of 32



1    misrepresentations that portray the product as safe, and omitting from the Products’ packaging

2    and marketing materials information about the actual danger of the Products, including any

3    warning to consumers that the Products may contain unacceptable levels of benzene rendering

4    them adulterated, misbranded and illegal.

5           42.     Because benzene is not a necessary ingredient in the Products—and if it were,

6    concentrations above 2 ppm are entirely prohibited by federal law—the Products are illegal and

7    unfit for sale in trade or commerce. This prohibition on any sale of the Products whatsoever

8    renders the adulterated, misbranded, and unlawfully sold Products legally worthless. If the

9    Products had been truthfully and accurately labeled, no consumer would have purchased the

10   Products. Accordingly, Plaintiffs and the Classes were injured by the full purchase price of the

11   Products.

12          43.     Plaintiffs and the Classes paid for suncare products free of carcinogens. Because

13   JJCI sold them products that may contain dangerous levels of benzene, Plaintiffs and the Classes

14   were deprived of the benefit of their bargain.

15          44.     Plaintiffs are further entitled to damages for the injury sustained in being exposed

16   to high levels of acutely toxic benzene, damages related to JJCI’s conduct, and injunctive relief.

17                                               PARTIES

18          45.     Plaintiff Johanna Dominguez is a resident of Riverside, California.

19          46.     Plaintiff Dominguez has purchased Neutrogena Beach Defense Spray Body

20   Sunscreen, SPF 50 and Ultra Sheer Body Mist Sunscreen Broad Spectrum, SPF 70 during the

21   relevant class period. When purchasing the Products, Plaintiff Dominguez reviewed the

22   accompanying labels and disclosures, and understood them as representations and warranties by

23   the manufacturer, distributor, and pharmacy that the Product was properly manufactured, free

24   from defects, and safe for its intended use. Plaintiff Dominguez relied on these representations

25   and warranties in deciding to purchase the Products manufactured by JJCI, and these

26   representations and warranties were part of the basis of the bargain, in that she would not have

27   purchased the Products from JJCI if she had known that it was not, in fact, properly manufactured

28   free from defects, unadulterated, and properly labeled.

                                                      17
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 19 of 32



1           47.     Plaintiff Sharron Meijer is a resident of Brooklyn, New York.

2           48.     Plaintiff Meijer has purchased Neutrogena Ultra Sheer Dry Touch Water Resistant

3    Sunscreen Lotion SPF 70 and Neutrogena Ultra Sheer Dry Touch Water Resistant Sunscreen

4    Lotion SPF 55. When purchasing the Products, Plaintiff Dominguez reviewed the accompanying

5    labels and disclosures, and understood them as representations and warranties by the

6    manufacturer, distributor, and pharmacy that the Product was properly manufactured, free from

7    defects, and safe for its intended use. Plaintiff Meijer relied on these representations and

8    warranties in deciding to purchase the Products manufactured by JJCI, and these representations

9    and warranties were part of the basis of the bargain, in that she would not have purchased the

10   Products from JJCI if she had known that it was not, in fact, properly manufactured free from

11   defects, unadulterated, and properly labeled.

12          49.     Plaintiffs have standing to represent members of the Classes because there is

13   sufficient similarity between the specific Products purchased by the Plaintiffs and the other

14   Products purchased by the Classes. Specifically, each and every one of the Products are marketed

15   and labeled in the same way—as “sunscreen”—and fail to indicate to consumers that the Products

16   may contain benzene as an active or inactive ingredient; accordingly, all members of the Classes

17   were injured in substantially the same manner.

18          50.     Defendant Johnson & Johnson Consumer Inc. is a New Jersey corporation with its

19   headquarters at 199 Grandview Road, Skillman, New Jersey, 08558. JJCI is a subsidiary of the

20   Johnson & Johnson conglomerate. JJCI is the manufacturer and/or distributor of the Products,

21   and as of 2015, has succeeded to all the debts and liabilities of the Neutrogena brand and the

22   Products. On information and belief, JJCI has, and continues to, operate the Neutrogena brand

23   from its offices in Los Angeles, California. Likewise, on information and belief, JJCI is liable for

24   all claims related to Aveeno products.

25                                    JURISDICTION AND VENUE

26          51.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

27   § 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one

28   member of the Class, as defined below, is a citizen of a different state than JJCI, there are more

                                                      18
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 20 of 32



1    than 100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000

2    exclusive of interest and costs.

3            52.    Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2) because

4    substantial acts in furtherance of the alleged improper conduct, including the dissemination of

5    deceptive information regarding the benefits of the Products occurred within this District. Venue

6    is also proper under 18 U.S.C. § 1965(a) because JJCI transacts substantial business in this

7    District.

8            53.    This Court has jurisdiction over JJCI because JJCI is authorized to conduct and do

9    business in California. JJCI has marketed, manufactured, promoted, distributed, and sold

10   sunscreen protection products, including the Products, from California. JJCI has established

11   sufficient minimum contacts with this State by having availed itself of the markets in this State

12   through its promotion, manufacture, sale, distribution and marketing of its sunscreen protection

13   products, such that exercise of jurisdiction by this Court permissible. A substantial portion of all

14   claims alleged on behalf of Plaintiffs and the Classes arise out of conduct occurring in the State of

15   California.

16                                  CLASS ACTION ALLEGATIONS

17           54.    Plaintiffs bring this action on behalf of themselves and all other similarly situated

18   consumers pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure and

19   seeks certification on behalf of all members of the following class(es):

20           The Nationwide Subclass
             All consumers who purchased any lotion or spray Product in the in the United States for
21           personal use or consumption.
22           The New York Subclass
23           All consumers who purchased any lotion or spray Product in the in the State of New York
             for personal use or consumption.
24
             55.    Excluded from each Class are individuals who allege personal bodily injury
25
     resulting from the use of Products. Also excluded from each Class are JJCI, any parent
26
     companies, subsidiaries, and/or affiliates, officers, directors, legal representatives, employees, co-
27
     conspirators, all governmental entities, and any judge, justice or judicial officer presiding over
28
                                                      19
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 21 of 32



1    this matter.

2           56.        Numerosity: Plaintiffs do not know the exact size of each Class, but given the

3    nature of the claims and JJCI’s sales of the Products across California, New York, and the United

4    States, Plaintiffs believe that each of the Subclasses is so numerous that joinder of all members is

5    impracticable. Plaintiffs are informed and believe that the proposed Subclasses each contain tens

6    of thousands of purchasers of JJCI’s Products who have been damaged by JJCI’s conduct as

7    alleged herein.

8           57.        Typicality. Plaintiffs’ claims are typical to those of all Class members because

9    members of each Class have been similarly injured through JJCI’s uniform misconduct described

10   above and were subject to JJCI’s deceptive sunscreen claims that accompanied each and every

11   sunscreen product in the Neutrogena and Aveeno collections. Plaintiffs are advancing the same

12   claims and legal theories on behalf of herself and all members of each Class. Specifically, each

13   and every one of JJCI’s Products fails to include labeling indicating to consumers that the

14   Products may contain benzene as an active or inactive ingredient. Accordingly, the misleading

15   effect of all of the Sunscreen Products are substantially the same, and Plaintiffs’ claims are

16   typical for the Classes.

17          58.        Common Questions of Law and Fact. Plaintiffs’ claims raise questions of law

18   and fact common to all members of each Class, and they predominate over any questions

19   affecting only individual Class members. The claims of Plaintiffs and all prospective Class

20   members involve the same alleged defect. These common legal and factual questions include the

21   following:

22                        (a) whether JJCI’s Products contained benzene;

23                        (b) whether JJCI’s representations and omissions, seen in their marketing,

24                            advertising, packaging, labeling, and other promotional materials, are true,

25                            or are misleading, or objectively reasonably likely to deceive;

26                        (c) whether the alleged conduct constitutes violations of the laws asserted;

27                        (d) whether JJCI’s alleged conduct violates public policy;

28                        (e) whether JJCI engaged in false or misleading advertising;

                                                        20
                                           CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 22 of 32



1                       (f) whether JJCI’s manufacturing, marketing, distributing, and selling of the

2                            Products violates California’s Sherman Food, Drug, and Cosmetics Law,

3                            Cal. Health & Safety Code § 111225, et seq.;

4                       (g) whether JJCI’s business practices as alleged herein are unlawful under the

5                            Consumers Legal Remedy Act, Cal. Civ. Code § 1750, et seq.;

6                       (h) whether JJCI’s business practices as alleged herein were and are likely to

7                            deceive reasonable consumers in the United States by obfuscating the true

8                            nature of the Products, all in violation of California Business and

9                            Professions Code § 17500;

10                      (i) whether JJCI is liable to Plaintiffs and the Classes for unjust enrichment;

11                      (j) whether JJCI’s marketing and sale of the Products in New York constitutes

12                           a deceptive act or practice in the conduct of trade or commerce, as

13                           prohibited by New York’s Consumer Protection from Deceptive Acts and

14                           Practices Law, N.Y. Gen. Bus. Law § 349, et seq.;

15                      (k) whether JJCI’s marketing of the Products in New York constitutes false

16                           advertising in the conduct of any business, trade or commerce, as

17                           prohibited by New York’s Consumer Protection from Deceptive Acts and

18                           Practices Law, N.Y. Gen. Bus. Law § 350, et seq.;

19                      (l) whether Plaintiffs and members of the Classes are entitled to damages

20                           and/or restitution and the proper measure of that loss; and

21                      (m) whether Plaintiffs and the members of the Classes are entitled to

22                           declaratory and injunctive relief.

23          59.     Adequacy of Representation. Plaintiffs will fairly and adequately protect and

24   represent the interests of each Class. Plaintiffs have retained counsel who are highly experienced

25   in complex consumer class action litigation, and Plaintiffs intend to vigorously prosecute this

26   action on behalf of the Classes. Plaintiffs have no interests that are adverse or antagonistic to

27   those of the Classes.

28          60.     Superiority. A class action is superior to the other available methods for a fair

                                                       21
                                          CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 23 of 32



1    and efficient adjudication of this controversy. The damages or other financial detriment suffered

2    by the Plaintiffs and individual Class members is relatively small compared to the burden and

3    expense of individual litigation of their claims against JJCI. It would thus be virtually impossible

4    for Plaintiffs and Class members, on an individual basis, to obtain effective redress for the wrongs

5    done to them. Further, it is desirable to concentrate the litigation of the members’ claims for each

6    Class in one forum, as it will conserve party and judicial resources and facilitate the consistency

7    of adjudications. Plaintiffs know of no difficulty that would be encountered in the management

8    of this case that would preclude its maintenance as a class action.

9           61.     Plaintiffs seek preliminary and permanent injunctive and equitable relief on behalf

10   of the entire Class, on grounds generally applicable to the entire Class, to enjoin and prevent JJCI

11   from engaging in the acts described above, such as continuing to market and sell the Products that

12   may be adulterated with benzene, and requiring JJCI to provide a full refund of the purchase price

13   of the Products to Plaintiffs and Class members.

14          62.     Unless the Classes are certified, JJCI will retain monies received as a result of its

15   conduct that were taken from Plaintiffs and the members of each Class. Unless a class-wide

16   injunction is issued, JJCI will continue to commit the violations alleged and both the Classes and

17   general public will continue to be misled.

18                                    FIRST CAUSE OF ACTION
                            Violation of Cal. Bus. & Prof. Code § 17200, et seq.
19                                (On Behalf of the Nationwide Subclass)
20          63.     Plaintiffs hereby incorporate by reference the allegations contained in all

21   preceding paragraphs of this complaint.

22          64.     Plaintiffs bring this claim individually and on behalf of the members of the

23   proposed Nationwide Subclass against JJCI.

24          65.     JJCI’s manufacturing, marketing, distributing, and selling of the Products violates

25   California’s Sherman Food, Drug, and Cosmetics Law, Cal. Health & Safety Code § 111225, et

26   seq. (“Sherman Law”).

27          66.     The relevant part of the Sherman Law declares that a drug is misbranded if its

28   labeling is false or misleading in any particular way and further provides that it is unlawful for

                                                      22
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 24 of 32



1    any person to misbrand any drug. Cal. Health & Safety Code §§ 111330, 111440, 111445. The

2    Sherman Law defines a “person” as “any individual, firm, partnership, trust, corporation, limited

3    liability company, company, estate, public or private institution, association, organization, group,

4    city, county, city and county, political subdivision of this state, other governmental agency within

5    the state and any representative, agent, or agency of any of the foregoing.” Cal. Health & Safety

6    Code § 109995. JJCI is a corporation and, therefore, a “person” within the meaning of the

7    Sherman Act.

8           67.        The business practices alleged above are unlawful under the Consumers Legal

9    Remedy Act, Cal. Civ. Code § 1750, et seq. (“CLRA”), which forbids deceptive advertising.

10          68.        The business practices alleged above are unlawful under Cal. Bus. & Prof. Code.

11   § 17200, et seq. by virtue of violating Cal. Bus. & Prof. Code. § 17500, et seq., which forbids

12   untrue advertising and misleading advertising.

13          69.        There is no benefit to consumers or competition by deceptively marketing

14   sunscreen products. Indeed, the harm to consumers and competition caused by JJCI’s deceptive

15   marketing of the Products is substantial.

16          70.        Plaintiffs and other members of the putative class had no way of knowing that the

17   Products they bought were not actually as marketed. Thus, they could not have reasonably

18   avoided the injury each of them suffered.

19          71.        The gravity of the consequences of JJCI’s conduct as described above outweighs

20   any justification, motive or reason therefore, particularly considering the available legal

21   alternatives which exist in the marketplace, and it is immoral, unethical, unscrupulous, offends

22   established public policy, or is substantially injurious to Plaintiffs and other members of the

23   putative class.

24          72.        JJCI’s deceptive marketing of the Products is likely to deceive reasonable

25   consumers throughout the United States. Indeed, Plaintiffs and other members of the putative

26   class were unquestionably deceived regarding the true danger of the Products, as JJCI’s

27   marketing of the Products nowhere discloses that the Products may contain benzene, but instead

28   portrays the Products as safe and healthy. Said acts are deceptive business acts and practices.

                                                       23
                                           CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 25 of 32



1           73.     This deception caused Plaintiffs and other members of the putative class to

2    purchase the Products. Had they known and understood the true nature and quality of the

3    Products, Plaintiffs and other members of the National Subclass would not have purchased the

4    Products.

5           74.     As a result of the business practices described above, Business and Professions

6    Code § 17203 entitles Plaintiffs and other members of the Nationwide Subclass to an order

7    enjoining such future conduct on the part of JJCI and such other solely injunctive or declaratory

8    relief which may be necessary as a result of JJCI’s wrongful conduct.

9           75.     The above‐described unlawful business acts and practices, and each of them,

10   present a threat and reasonable likelihood of deception to Plaintiffs and other members of the

11   Nationwide Subclass in that JJCI has systematically perpetrated and continues to perpetrate such

12   acts or practices on Plaintiffs and other members of the Nationwide Subclass by means of its

13   deceptive manufacturing, marketing, distributing, and selling of the Products.

14                                   SECOND CAUSE OF ACTION
                                 Violation of Cal. Civ. Code § 1750, et seq.
15                                (On Behalf of the Nationwide Subclass)
16          76.     Plaintiffs hereby incorporate by reference the allegations contained in all

17   preceding paragraphs of this complaint.

18          77.     Plaintiffs bring this claim individually and on behalf of the members of the

19   proposed Nationwide Subclass against JJCI.

20          78.     This cause of action is brought pursuant to the California Consumers Legal

21   Remedies Act, Cal. Civ. Code § 1750, et seq. (“CLRA”).

22          79.     JJCI’s actions, representations, and conduct, as described above, and each of them,

23   have violated and continue to violate the CLRA, because they extend to transactions that are

24   intended to result, or which have resulted, in the sale or lease of goods or services to consumers.

25          80.     Plaintiffs and others similarly situated will continue to suffer harm and are

26   “consumers” as that term is defined by the CLRA in Cal. Civ. Code § 1761(d).

27          81.     The Products that Plaintiffs and members of the Nationwide Subclass purchased

28   from JJCI were “goods” within the meaning of Cal. Civ. Code § 1761(a).

                                                      24
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 26 of 32



1           82.     By engaging in the actions, misrepresentations, and misconduct set forth above,

2    JJCI have violated, and continues to violate, § 1770(a)(5) of the CLRA.

3           83.     Specifically, in violation of Cal. Civ. Code § 1770(a)(5), JJCI’s acts and practices

4    constitute deceptive methods of competition, in that it misrepresents the safety of the Products

5    and omits that the Products contain a dangerous carcinogen.

6           84.     By engaging in the actions, misrepresentations, and misconduct set forth above,

7    JJCI has violated, and continues to violate, § 1770(a)(7) of the CLRA. Specifically, JJCI’s acts

8    and practices constitute deceptive methods of competition, in that JJCI misrepresents the

9    particular standard, quality, or grade of the Products, in violation of Cal. Civ. Code § 1770(a)(7).

10          85.     By engaging in the actions, misrepresentations, and misconduct set forth above,

11   JJCI has violated, and continues to violate, § 1770(a)(16) of the CLRA. Specifically, in violation

12   of Cal. Civ. Code § 1770(a)(16), JJCI’s acts and practices constitute deceptive methods of

13   competition, in that JJCI represents that the Products have been supplied in accordance with a

14   previous representation when they have not.

15          86.     Plaintiffs request that this Court enjoin JJCI from continuing to employ the

16   unlawful methods, acts, and practices alleged herein, and any other solely declaratory or

17   injunctive relief the Court deems proper pursuant to Cal. Civ. Code §§ 1780 and 1781. If JJCI is

18   not restrained from engaging in these types of practices on the future, Plaintiffs and other

19   members of the Nationwide Subclass will continue to suffer harm.

20                                    THIRD CAUSE OF ACTION
                            Violation of Cal. Bus. & Prof. Code § 17500, et seq.
21                                (On Behalf of the Nationwide Subclass)
22          87.     Plaintiffs hereby incorporate by reference the allegations contained in all

23   preceding paragraphs of this complaint.

24          88.     At all material times, JJCI engaged in a scheme of offering the Products for sale to

25   Plaintiffs and others similarly situated by way of, inter alia, commercial marketing. These

26   marketing materials misrepresented or omitted the safety of the Products and the fact that they

27   may contain benzene, a dangerous carcinogen. Said advertisements and inducements originated

28   and were made from the State of California and come within the definition of advertising as

                                                      25
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 27 of 32



1    contained in Business and Professions Code § 17500, et seq. in that such marketing materials

2    were intended as inducements to purchase the Products and are statements disseminated by JJCI

3    to Plaintiffs and other members of the National Subclass and were intended to reach Plaintiffs and

4    other members of the National Subclass. JJCI knew, or in the exercise of reasonable care should

5    have known, that these statements were untrue or misleading.

6           89.      In furtherance of this plan and scheme, JJCI has prepared and distributed from the

7    State of California via commercial marketing, statements that deceptively represent the safety of

8    the Products and omitted that a dangerous carcinogen that may be present in the Products.

9    Consumers, including Plaintiffs and other members of the Nationwide Subclass necessarily and

10   reasonably relied on these materials concerning the Products. Consumers, including Plaintiffs

11   and other members of the Nationwide Subclass were among the intended targets of such

12   representations and omissions and would reasonably be deceived by such materials.

13          90.      JJCI’s above acts, in disseminating deceptive and untrue statements from the State

14   of California and throughout the United States to consumers, were and are likely to deceive

15   reasonable consumers, including Plaintiffs and other members of the Nationwide Subclass, by

16   obfuscating the true nature of the Products, all in violation of California Business and Professions

17   Code § 17500.

18          91.      As a result of the above violations of California Business and Professions Code

19   § 17500, et seq., JJCI has been unjustly enriched at the expense of Plaintiffs and the members of

20   the Nationwide Subclass.

21          92.      Pursuant to Business and Professions Code § 17535, Plaintiffs and the Nationwide

22   Subclass are entitled to an order of this Court enjoining JJCI from such future conduct, and such

23   other orders and judgments which may be necessary to disgorge JJCI’s ill‐gotten gains and

24   restore to any person in interest any money paid for the Products as a result of JJCI’s wrongful

25   conduct.
                                      FOURTH CAUSE OF ACTION
26                              Violation of N.Y. Gen. Bus. Law § 349 et seq.
                                   (On Behalf of the New York Subclass)
27
            93.      Plaintiffs hereby incorporate by reference the allegations contained in all
28
                                                      26
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 28 of 32



1    preceding paragraphs of this complaint.

2           94.     Plaintiff Meijer brings this claim on behalf of the New York Subclass for violation

3    of § 349 of New York’s Consumer Protection from Deceptive Acts and Practices Law, N.Y. Gen.

4    Bus. Law § 349 et seq.

5           95.     Section 349 prohibits “[d]eceptive acts or practices in the conduct of any business,

6    trade or commerce or in the furnishing of any service in [the State of New York].” N.Y. Gen.

7    Bus. Law § 349(a).

8           96.     JJCI’s marketing and labeling of the Products, as alleged herein, constitute

9    “deceptive” acts and practices, as such conduct misled Plaintiff Meijer and the New York

10   Subclass as to the characteristics and value of the Products.

11          97.     Subsection (h) of § 349 grants private plaintiffs a right of action for violation of

12   New York’s Consumer Protection from Deceptive Acts and Practices Law, as follows:

13          In addition to the right of action granted to the attorney general pursuant to this section,

14   any person who has been injured by reason of any violation of this section may bring an action in

15   his own name to enjoin such unlawful act or practice, an action to recover his actual damages or

16   fifty dollars, whichever is greater, or both such actions. The court may, in its discretion, increase

17   the award of damages to an amount not to exceed three times the actual damages up to one

18   thousand dollars, if the court finds the defendant willfully or knowingly violated this section. The

19   court may award reasonable attorney’s fees to a prevailing plaintiff.

20          98.     In accordance with N.Y. Gen. Bus. Law § 349(h), Plaintiff Meijer seeks an order

21   enjoining JJCI from continuing the unlawful deceptive acts and practices set out above. Absent a

22   Court order enjoining these types of practices in the future, Plaintiff Meijer and other members of

23   the New York Subclass will continue to suffer harm.

24          99.     As a consequence of JJCI’s deceptive acts and practices, Plaintiff Meijer and other

25   members of the New York Subclass suffered an ascertainable loss of monies. By reason of the

26   foregoing, Plaintiff Meijer and other members of the New York Subclass also seek actual

27   damages or statutory damages of $50 per violation, whichever is greater, as well as punitive

28   damages.

                                                      27
                                         CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 29 of 32



1                                      FIFTH CAUSE OF ACTION
                                Violation of N.Y. Gen. Bus. Law § 350 et seq.
2                                  (On Behalf of the New York Subclass)
3             100.   Plaintiffs hereby incorporate by reference the allegations contained in all
4    preceding paragraphs of this complaint.
5             101.   Plaintiff Meijer brings this claim on behalf of the New York Subclass for violation
6    of § 350 of New York’s Consumer Protection from Deceptive Acts and Practices Law, N.Y. Gen.
7    Bus. Law § 350 et seq.
8             102.   Section 350 prohibits “[f]alse advertising in the conduct of any business, trade or
9    commerce or in the furnishing of any service in [the State of New York].” N.Y. Gen. Bus. Law
10   § 350.
11            103.   Section 350-a defines “false advertising” as “advertising, including labeling, of a
12   commodity, or of the kind, character, terms or conditions of any employment opportunity if such
13   advertising is misleading in a material respect.” N.Y. Gen. Bus. Law § 350-a.1. The section also
14   provides that advertising can be false by omission, as it further defines “false advertising” to
15   include “advertising [that] fails to reveal facts material in the light of such representations with
16   respect to the commodity . . . to which the advertising relates.” Id.
17            104.   JJCI’s labeling, marketing, and advertising of the Products, as alleged herein, are
18   “misleading in a material respect” and, thus, constitute “false advertising,” as they falsely
19   represent the Products as being safe and failing to inform consumers of the risk the Products
20   contain benzene.
21            105.   Plaintiff Meijer seeks an order enjoining JJCI from continuing this false
22   advertising. Absent enjoining this false advertising, JJCI will continue to mislead Plaintiff Meijer
23   and the other members of the New York Subclass as to the characteristics of the Products and, in
24   doing so, irreparably harm each of the New York Subclass members.
25            106.   As a direct and proximate result of JJCI’s violation of New York General Business
26   Law § 350, Plaintiff Meijer and the other members of the New York Subclass have also suffered
27   an ascertainable loss of monies. By reason of the foregoing, Plaintiff Meijer and other members
28
                                                       28
                                          CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 30 of 32



1    of the New York Subclass also seek actual damages or statutory damages of $500 per violation,

2    whichever is greater, as well as punitive damages. N.Y. Gen. Bus. Law § 350-e.

3                                       SIXTH CAUSE OF ACTION
                                      Unjust Enrichment/Quasi‐Contract
4                                   (On Behalf of the Nationwide Subclass)
5            107.    Plaintiffs hereby incorporate by reference the allegations contained in all
6    preceding paragraphs of this complaint.
7            108.    Despite the serious risks of harm inherent in potentially exposing consumers to
8    high levels of benzene, JJCI has not disclosed these risks, and in fact has actively obfuscated the
9    dangers of the Products by promising consumers the Products are safe. Plaintiffs and other
10   members of the Nationwide Class would not have bought the Products if they had known that the
11   promises JJCI makes regarding the Products are false.
12           109.    As a result of JJCI’s deceptive marketing and labeling of its Products, JJCI
13   receives a benefit at the expense of Plaintiffs and the Nationwide Subclass, and it is unjust for
14   JJCI to retain that benefit.
15           110.    Under the circumstances, it is against equity and good conscience to permit JJCI to
16   retain the ill‐gotten benefits that it received from Plaintiffs and members of the Nationwide Class
17   in light of the fact that the Products they purchased were not what JJCI represented the Products
18   to be. Thus, it is unjust or inequitable for JJCI to retain the benefit without restitution to Plaintiffs
19   and other members of the Nationwide Class.
20           111.    As a direct and proximate result of JJCI’s actions, JJCI has been unjustly enriched.
21   Plaintiffs and other members of the Nationwide Class have a right to restitution in an amount to
22   be proven at trial.
23                                         PRAYER FOR RELIEF
24           WHEREFORE, Plaintiffs respectfully request, individually and on behalf of the alleged
25   Classes, that the Court enter judgment in their favor and against Defendants as follows:
26
27
28
                                                        29
                                          CLASS ACTION COMPLAINT
       Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 31 of 32



1            A.    An order certifying the Classes under Rule 23 of the Federal Rules of Civil

2                  Procedure and naming Plaintiffs as the representatives for the Classes and Plaintiffs’

3                  attorneys as Class Counsel;

4            B.    An order enjoining Defendants from selling the Products;

5            C.    An order declaring the Defendants’ conduct violates the causes of action referenced

6                  herein;

7            D.    An order finding in favor of Plaintiffs and the Classes on all counts asserted herein;

8            E.    Compensatory, statutory, and punitive damages in amounts to be determined by the

9                  Court and/or jury;

10           F.    Prejudgment interest on all amounts awarded;

11           G.    An order of restitution and all other forms of equitable monetary relief;

12           H.    Injunctive relief as pleaded or as the Court may deem proper; and

13           I.    An order awarding Plaintiffs and the Classes their reasonable attorneys’ fees and

14                 expenses and costs of suit.

15                                      DEMAND FOR JURY TRIAL

16           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

17   and all issues in this action so triable as of right.

18    Dated: July 14, 2021                         Respectfully Submitted,

19                                                 /s/ Kimberly Channick
                                                   Kimberly Channick (#325089)
20                                                  kchannick@alexwalshlaw.com
21                                                 WALSH LAW PLLC
                                                   13428 Marcella Avenue, #203
22                                                 Marina del Rey, CA 90292
23                                                 Alex Walsh (pro hac vice forthcoming)
24                                                  awalsh@alexwalshlaw.com
                                                   WALSH LAW PLLC
25                                                 1050 Connecticut Ave, NW, Suite 500
                                                   Washington D.C. 20036
26                                                 Telephone: (213) 863-4276
                                                   Fax: (202) 780-3678
27
28                                                 Seth Meyer (pro hac vice forthcoming)

                                                         30
                                           CLASS ACTION COMPLAINT
     Case 3:21-cv-05419-JSC Document 1 Filed 07/14/21 Page 32 of 32



1                                    sam@kellerlenkner.com
                                    Alex Dravillas (pro hac vice forthcoming)
2                                     ajd@kellerlenkner.com
3                                   KELLER LENKNER LLC
                                    150 N. Riverside Plaza, Suite 4270
4                                   Chicago, Illinois 60606
                                    Telephone: (312) 741-5220
5                                   Fax: (312) 971-3502
6
                                    Warren Postman (#330869)
7                                    wdp@kellerlenkner.com
                                    KELLER LENKNER LLC
8                                   1300 I Street, N.W., Suite 400E
                                    Washington, D.C. 20005
9                                   Telephone: (202) 918-1123
10                                  Fax: (312) 971-3502

11                                  David B. Byrne III (pro hac vice
                                    forthcoming)
12                                   david.byrne@beasleyallen.com
                                    BEASLEY, ALLEN, CROW, METHVIN, PORTIS
13
                                     & MIKES, P.C.
14                                  218 Commerce Street
                                    Montgomery, Alabama 36104
15                                  Telephone: (334) 269-2343
16                                  Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
                                          31
                              CLASS ACTION COMPLAINT
